Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO
COLLATERAL AGENCY AND SHARING AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO COLLATERAL
AGENCY AND SHARING AGREEMENT (the “Amendment”), dated as of August 27, 2009, is
made by and among ARCH COAL, INC., a Delaware corporation (the “Borrower”), the
GUARANTORS (as defined in the Credit Agreement), the BANKS party to the Credit
Agreement (as hereinafter defined), CITICORP USA, INC., JPMORGAN CHASE BANK,
N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION, each in its capacity as
co-syndication agent, and BANK OF AMERICA, N.A. (successor by merger to FLEET
NATIONAL BANK), as documentation agent, and PNC BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent for the Banks.
     WHEREAS, the parties hereto are parties to that certain Credit Agreement
dated as of December 22, 2004, as amended by that certain First Amendment to
Credit Agreement dated as of June 23, 2006, as amended by that certain Second
Amendment to Credit Agreement dated as of October 3, 2006 and as amended by that
certain Third Amendment to Credit Agreement dated as of March 6, 2009 (as so
amended, the “Credit Agreement”), pursuant to which the Banks provided a
$800,000,000 revolving credit facility to the Borrower; and
     WHEREAS, the Borrower desires to have certain Banks extend the Expiration
Date of their Revolving Credit Commitments and/or join new Banks to the Credit
Agreement, amend certain financial covenants and amend the Collateral Agency and
Sharing Agreement.
     WHEREAS, the Borrower, the Banks and the Administrative Agent desire to
amend the Credit Agreement as hereinafter provided.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions.
     Capitalized terms used herein unless otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments to Credit Agreement.
     (a) The following definitions contained in Section 1.1 (Certain
Definitions) of the Credit Agreement shall be amended and restated in its
entirety:
          “Bank-Provided Commodity Hedge shall mean a Commodity Hedge which is
provided by any Bank or an Affiliate of any Bank and which meets the following
requirements: such Commodity Hedge (i) is documented in a standard International
Swap Dealer Association Agreement or such other standard trading documentation,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging purposes.”

 



--------------------------------------------------------------------------------



 



     “Corporate Credit Rating shall mean (a) the “Corporate Family Rating” by
Moody’s and (b) the “Corporate Credit Rating” by Standard & Poor’s, as such
terms are commonly used as a rating category by each rating agency.”
     “Expiration Date shall mean (a) with respect to all Non-Extending Revolving
Credit Commitments, June 23, 2011 (the “Non-Extended Expiration Date”) and
(b) with respect to all Extending Revolving Credit Commitments, March 31, 2013
(the “Extended Expiration Date”).”
     “Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Revolving Credit Loans, or (ii) the date
of renewal of or conversion to the Euro-Rate Option if the Borrower is renewing
or converting to the Euro-Rate Option applicable to outstanding Revolving Credit
Loans. Notwithstanding the second sentence hereof: (A) any Interest Period which
would otherwise end on a date which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (B) the Borrower shall not select, convert to or renew
an Interest Period which commences prior to the Non-Extended Expiration Date and
ends after the Non-Extended Expiration Date, and (C) the Borrower shall not
select, convert to or renew an Interest Period that would end after the Extended
Expiration Date.”
     “Revolving Credit Commitment shall mean, as to any Bank at any time, the
Non-Extending Revolving Credit Commitment or Extending Revolving Credit
Commitment, as applicable, in the amount initially set forth opposite its name
on Schedule 1.1 (B) in the column labeled ‘Amount of Commitment for Revolving
Credit Loans,’ and thereafter as determined by the Administrative Agent after
giving effect to each applicable Bank Joinder and Assignment and Assumption
Agreement executed by such Bank and delivered to the Administrative Agent, and
Revolving Credit Commitments shall mean the aggregate Revolving Credit
Commitments of all of the Banks, which aggregate amount shall not exceed
$860,000,000 as of the Fourth Amendment Effective Date.”
     (b) Section 1.1 [Certain Definitions] of the Credit Agreement is hereby
amended to insert therein, in alphabetical order, the following new definitions:
     “Extended Expiration Date shall have the meaning set forth in the
definition of “Expiration Date”.”
     “Extending Revolving Credit Commitment Utilization Fee shall have the
meaning set forth in Section 2.3.2 [Extending Revolving Credit Commitment
Utilization Fee].”
     “Extending Revolving Credit Commitment Unused Fee shall have the meaning
set forth in Section 2.3.3 [Extending Revolving Credit Commitment Unused Fee].”

 



--------------------------------------------------------------------------------



 



     “Extending Bank shall mean each Bank who is designated as having an
“Extending Revolving Credit Commitment” on Schedule 1.1 (B) of this Agreement.”
     “Extending Revolving Credit Commitment shall mean the Extending Revolving
Credit Commitment of each Extending Bank as indicated on Schedule 1.1 (B) of
this Agreement and Extending Revolving Credit Commitments shall mean the
Extending Revolving Credit Commitments of all of the Extending Banks.”
     “Fourth Amendment shall mean that certain Fourth Amendment to Credit
Agreement and Amendment to Collateral Agency and Sharing Agreement, dated as of
August 27, 2009, among the Borrower, the Guarantors, the Banks, the
Administrative Agent and the other Agents.”
     “Fourth Amendment Effective Date shall mean the effective date of the
Fourth Amendment, which date is August 27, 2009.”
     “Non-Extended Expiration Date shall have the meaning set forth in the
definition of “Expiration Date”.”
     “Non-Extending Revolving Credit Commitments shall mean all Revolving Credit
Commitments other than Extending Revolving Credit Commitments.”
     (c) Article 2 [Revolving Credit and Swing Loan Facilities] of the Credit
Agreement is hereby amended as follows:
          (i) Section 2.3 [Fees; Commitment Fees] is hereby amended as follows:
     (A) The title to Section 2.3 shall be amended from “Fees, Commitment Fees”
to “Fees”;
     (B) The entire paragraph currently constituting Section 2.3 shall be
identified as “2.3.1 Commitment Fees”;
     (C) The following subsections shall be inserted into Section 2.3
immediately after the end thereof:
     “2.3.2 Extending Revolving Credit Commitment Utilization Fee.
     Accruing from the Fourth Amendment Effective Date until the Extended
Expiration Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Extending Bank, as consideration for such Extending Bank’s
Extending Revolving Credit Commitment hereunder, a nonrefundable extending
revolving credit commitment utilization fee (the “Extending Revolving Credit
Commitment Utilization Fee”) equal to the applicable rate per annum set forth
below on the average daily balance of such Extending Bank’s outstanding Loans
and Letters of Credit Outstanding.

 



--------------------------------------------------------------------------------



 



          Leverage Ratio and Corporate Credit Rating   Applicable Percentage
If (i) the Leverage Ratio is less than or equal to 4.00 to 1.00 and (ii) the
Borrower’s Corporate Credit Rating from (a) Standard & Poor’s is BB- or higher
and (b) Moody’s is Ba3 or higher.
    0.50 %
 
       
If (i) the Leverage Ratio is greater than 4.00 to 1.00 and (ii) the Borrower’s
Corporate Credit Rating from (a) Standard & Poor’s is BB- or higher and
(b) Moody’s is Ba3 or higher.
    0.75 %
 
       
If (i) the Leverage Ratio is less than or equal to 4.00 to 1.00 and (ii) the
Borrower’s Corporate Credit Rating from (a) Standard & Poor’s is lower than BB-
or (b) Moody’s is lower than Ba3.
    1.00 %
 
       
If (i) the Leverage Ratio is greater than 4.00 to 1.00 and (ii) the Borrower’s
Corporate Credit Rating from (a) Standard & Poor’s is lower than BB- or
(b) Moody’s is lower than Ba3.
    1.25 %

     All Extending Revolving Credit Commitment Utilization Fees shall be payable
in arrears on the first Business Day of each July, October, January and April
after the Fourth Amendment Effective Date and on the Extended Expiration Date or
upon acceleration of the Loans. It is expressly agreed that commencing on the
date immediately after the date of the delivery of the financial statements and
related Compliance Certificate as required pursuant to Section 7.3.3
[Certificate of the Borrower] hereof, the Extending Revolving Credit Commitment
Utilization Fee shall be determined based upon the applicable Leverage Ratio
recomputed as of the end of each fiscal quarter based on the Leverage Ratio as
of such quarter end and on the Corporate Credit Ratings as updated from time to
time. Any increase or decrease in the Extending Revolving Credit Commitment
Utilization Fee computed as of a quarter end shall be effective on the earlier
of (i) the date on which the Compliance Certificate evidencing such computation
is due to be delivered under Section 7.3.3 [Certificate of Borrower], together
with the financial statements related thereto required to be delivered pursuant
to Section 7.3.1 [Quarterly Financial Statements] or Section 7.3.2 [Annual
Financial Statements], as the case may be or (2) the date on which the Corporate
Credit Rating of the Borrower is updated; provided, however; if the Borrower
shall fail to timely deliver the financial statements required to be delivered
pursuant to Section 7.3.1 [Quarterly Financial Statements] or 7.3.2 [Annual
Financial Statements], as the case may be, together with the duly executed
Compliance Certificate required by Section 7.3.3 [Certificate of the Borrower],
the Leverage Ratio for such date from and including the date on which such
statements are required to be delivered until the date on which such financial
statements

 



--------------------------------------------------------------------------------



 



     and related Compliance Certificate are delivered shall be deemed to be
greater than 4.00 to 1.00.
     2.3.3 Extending Revolving Credit Commitment Unused Fee.
     Accruing from the Fourth Amendment Effective Date until the Extended
Expiration Date, the Borrower agrees to pay to the Administrative Agent for the
account of each Extending Bank, as consideration for such Extending Bank’s
Extending Revolving Credit Commitment hereunder, a nonrefundable Extending
Revolving Credit Commitment unused fee (the “Extending Revolving Credit
Commitment Unused Fee”) equal to the applicable rate per annum set forth below
on the average daily difference between the amount of (i) such Extending Bank’s
Extending Revolving Credit Commitment as the same may be constituted from time
to time, and (ii) the sum of such Extending Bank’s Loans outstanding plus its
Revolving Credit Ratable Share of the Letters of Credit Outstanding.

          Corporate Credit Rating   Applicable Percentage
If the Borrower’s Corporate Credit Rating from (i)Standard & Poor’s is BB- or
greater and (ii) Moody’s is Ba3 or greater.
    0.125 %
 
       
If the Borrower’s Corporate Credit Rating from (i)Standard & Poor’s is less than
BB- or (ii) Moody’s is less than Ba3.
    0.25 %

     All Extending Revolving Credit Commitment Unused Fees shall be payable in
arrears on the first Business Day of each July, October, January and April after
the date hereof and on the Expiration Date or upon acceleration of the Loans.”
          (ii) Clause (B) of the first paragraph of Section 2.9.1 [Issuance of
Letters of Credit] is hereby amended and restated in its entirely to read as
follows:
     “(B) in no event expire later than ten (10) Business Days prior to the
Extended Expiration Date and provided that in no event shall (i) the Letters of
Credit Outstanding with respect to all Letters of Credit exceed, at any one
time, $700,000,000, (ii) after giving effect to all such Letters of Credit, the
Revolving Facility Usage exceed the Revolving Credit Commitments, or (iii) the
Letters of Credit Outstanding with respect to all Letters of Credit having an
expiration date on or after the Non-Extended Expiration Date, exceed, at any
time the Extending Revolving Credit Commitments.”
          (iii) Section 2.10 [Right to Increase Commitments] is hereby amended
and restated in its entirely to read as follows:
     “2.10 Right to Increase Commitments.
     Provided that there is no Event of Default or Potential Default, if on or
after the Non-Extended Expiration Date, the Borrower wishes to increase the
Revolving Credit

 



--------------------------------------------------------------------------------



 



     Commitments, the Borrower shall notify the Administrative Agent thereof,
provided that any such increase shall be in a minimum of $10,000,000 and, after
giving effect to such increase, the aggregate of all Revolving Credit
Commitments shall not exceed $800,000,000. The increased commitments shall be
available to Banks and to any additional bank proposed by the Borrower, which is
approved by the Administrative Agent (which approval shall not be unreasonably
withheld) and allocated in such a manner as the Borrower, the Administrative
Agent and those increasing Banks and new banks shall agree, provided, however,
that each new bank shall become a party to this Agreement pursuant to
Section 10.11 [Successors and Assigns]. In the event of any such increase in the
aggregate Revolving Credit Commitments effected pursuant to the terms of this
Section 2.10, new Revolving Credit Notes shall, to the extent necessary, be
executed and delivered by the Borrower in exchange for the surrender of the
existing Revolving Credit Notes. Without limiting the generality of
Section 7.1.12 [Collateral; Further Assurances], in the event the Borrower
exercises its rights under this Section 2.10, the Borrower shall and shall cause
each Loan Party, at its expense and within ninety (90) days following the date
of the increase of the Revolving Credit Commitments, to execute, deliver and
record amendments to each Mortgage (with such amendments to be in form and
substance reasonably satisfactory to the Administrative Agent), to reflect any
such increase in the Revolving Credit Commitments as required by applicable Law
or as the Administrative Agent, in its reasonable discretion, may require.”
          (iv) The following new Section 2.11 shall be inserted in Article 2 in
numeric order:
     “2.11 Extending Revolving Credit Commitments; Effect on Revolving Credit
Commitments.
     2.11.1 Conversion of Revolving Credit Commitments By Certain Banks. With
respect to each Bank having a Revolving Credit Commitment as of the Fourth
Amendment Effective Date and electing to convert its Revolving Credit Commitment
into an Extending Revolving Credit Commitment as set forth on Schedule 1.1 (B),
such Extending Bank (by its signature to the Fourth Amendment) agrees to convert
all of its Revolving Credit Commitments into Extending Revolving Credit
Commitments and commencing with the Fourth Amendment Effective Date through the
Extended Expiration Date shall make Revolving Credit Loans to the Borrower in
accordance with Article 2 [Revolving Credit And Swing Loan Facilities] of this
Agreement, subject to the terms and conditions of this Agreement.
     2.11.2 New Banks Issuing Extending Revolving Credit Commitments. With
respect to each financial institution desiring to join into the Credit Agreement
and issue an Extending Revolving Credit Commitment, such financial institution
shall be approved by the Administrative Agent (which approval shall not be
unreasonably withheld) and shall execute a joinder (acceptable to the
Administrative Agent) and also execute this Fourth Amendment agreeing to make
Revolving Credit Loans to the Borrower up to its Extending Revolving Credit
Commitment (as indicated on Schedule 1.1 (B) to this Agreement) commencing with
the Fourth Amendment Effective Date through the Extended Expiration Date in
accordance with Article 2

 



--------------------------------------------------------------------------------



 



     [Revolving Credit And Swing Loan Facilities] of this Agreement, subject to
the terms and conditions of this Agreement.
     2.11.3 Establishing Extending and Non-Extending Revolving Credit
Commitments. Schedule 1.1 (B) to the Agreement shall be amended and restated by
replacing it with Schedule 1.1 (B) to the Fourth Amendment. Schedule 1.1
(B) reflects, as of the Fourth Amendment Effective Date after giving effect to
the Fourth Amendment, (i) the Revolving Credit Commitment of each Bank ,
(ii) the aggregate amount of the Commitments, (iii) whether each Commitment is
an Extending Revolving Credit Commitment or Non-Extending Revolving Credit
Commitment, and (iv) the percentage of the total Commitments held by each Bank.
Each Bank executing the Fourth Amendment acknowledges and confirms and agrees to
its Revolving Credit Commitment as set forth on Schedule 1.1 (B), including
whether such Revolving Credit Commitment is an Extending Revolving Credit
Commitment or Non-Extending Revolving Credit Commitment. For the avoidance of
doubt, the parties acknowledge that the Revolving Credit Commitment of each Bank
having a Revolving Credit Commitment, but not agreeing to make an Extending
Revolving Credit Commitment, shall continue in effect as a Non-Extending
Revolving Credit Commitment, and in the identical amount, subsequent to the
Fourth Amendment Effective Date.
     2.11.4 Repayment of Outstanding Loans; Borrowing of New Loans.
     (1) On the Fourth Amendment Effective Date, the Borrower shall repay all
Revolving Credit Loans outstanding on such date, subject to the Borrower’s
indemnity obligations under Section 4.5.2 [Indemnity]; provided that it may
borrow new Revolving Credit Loans as provided in Section 2.1.1 [Revolving Credit
Loans] with a Borrowing Date on the Fourth Amendment Effective Date. Each of the
Banks shall participate in any new Revolving Credit Loans made on or after the
Fourth Amendment Effective Date in accordance with their respective Revolving
Credit Ratable Shares as set forth on Schedule 1.1 (B); and
     (2) On the Non-Extended Expiration Date, the Borrower shall repay all
Revolving Credit Loans outstanding on such date, together with any interest and
fees (including any and all Commitment Fees which have accrued on or before the
Fourth Amendment Effective Date, which fees shall be due and payable on the
Fourth Amendment Effective Date) associated therewith which are due and payable,
subject to the Borrower’s indemnity obligations under Section 4.5.2 [Indemnity];
provided that the Borrower may borrow Revolving Credit Loans from the Extending
Banks and each of the Extending Banks shall participate in any such Revolving
Credit Loans made on or after the Non-Extended Expiration Date in accordance
with their respective Revolving Credit Ratable Shares as in effect after giving
effect to expiration of the Non-Extending Revolving Credit Commitments.”

 



--------------------------------------------------------------------------------



 



     2.11.5 Outstanding Letters of Credit.
     (1) On the Fourth Amendment Effective Date, each Bank: (a) will be deemed
to have purchased a participation in each then outstanding Letter of Credit
equal to its Revolving Credit Ratable Share of each such Letter of Credit and
the participation of each other Bank in each such Letter of Credit shall be
adjusted accordingly and (b) will acquire, (and will pay to the Administrative
Agent, for the account of each Bank, in immediately available funds, an amount
equal to) its Revolving Credit Ratable Share of all outstanding Participation
Advances after giving effect to any changes in the Revolving Credit Ratable
Share as a result of any change in the Revolving Credit Commitments in
connection with the Fourth Amendment; and
     (2) On the Non-Extended Expiration Date, each Extending Bank: (a) will be
deemed to have purchased a participation in each then outstanding Letter of
Credit equal to its Revolving Credit Ratable Share of each such Letter of Credit
and the participation of each other Extending Bank in each such Letter of Credit
shall be adjusted accordingly and (b) will acquire, (and will pay to the
Administrative Agent, for the account of each Extending Bank, in immediately
available funds, an amount equal to) its Revolving Credit Ratable Share of all
outstanding Participation Advances as in effect after giving effect to
expiration of the Non-Extending Revolving Credit Commitments; provided however,
in no event shall the Extending Banks’ outstanding Participation Advances exceed
the Extending Revolving Credit Commitments.”
     (d) Section 4.4.5 [Mandatory Reduction of Commitments] is hereby amended as
follows:
     (A) The entire paragraph currently constituting Section 4.4.5 shall be
identified as subsection (A) of Section 4.4.5.
     (B) The following new subsection (B) shall be inserted immediately after
the end Section 4.4.5(A):
          “B. Commencing on the Non-Extended Expiration Date the Revolving
Credit Commitments shall be reduced to an amount equal to the aggregate amount
of the Extending Revolving Credit Commitments as adjusted to reflect the
exercise by the Borrower of its rights under Section 2.10 [Right to Increase
Commitments]. On the Non-Extended Expiration Date the Borrower shall repay all
Revolving Credit Loans outstanding on such date, together with any interest and
fees associated therewith which are due and payable, subject to the Borrower’s
indemnity obligations under Section 4.5.2 [Indemnity]; provided that the
Borrower may borrow Revolving Credit Loans from the Extending Banks and each of
the Extending Banks shall participate in any such Revolving Credit Loans made on
or after the Non-Extended Expiration Date in accordance with their respective
Revolving Credit Ratable Shares as in effect after giving effect to expiration
of the Non-Extending Revolving Credit Commitments.”

 



--------------------------------------------------------------------------------



 



     (e) Section 7.2.10 [Maximum Leverage Ratio] of the Credit Agreement is
hereby amended and restated in its entirely to read as follows:
     “7.2.10 Maximum Leverage Ratio.
     The Borrower shall not at any time permit the Leverage Ratio to exceed the
ratio set forth below for the periods specified below:

      Period   Ratio
the Fourth Amendment Effective Date through December 31, 2010
  4.50 to 1.00
January 1, 2011 through December 31, 2011
  4.25 to 1.00
Thereafter
  4.00 to 1.00”

     (f) Commitments of Banks and Addresses for Notices. Schedule 1.1 (B) —
Commitments of Banks and Addresses for Notices of the Credit Agreement is hereby
amended and restated in its entirety as set forth on the schedule titled as
Schedule 1.1 (B) — Commitments of Banks and Addresses for Notices attached
hereto.
     3. Amendment to Collateral Agency and Sharing Agreement.
     (a) From and after the Fourth Amendment Effective Date, the definition of
“Swap Obligations” contained in Section 1.1 of the Collateral Agency and Sharing
Agreement is hereby amended by replacing the word “Arch” in such definition with
the phrase “any Loan Party”.
     (b) From and after the Fourth Amendment Effective Date, Section 2.2 (a) of
the Collateral Agency and Sharing Agreement is hereby amended and restated in
its entirely to read as follows:
          “(a) Generally. A Bank-Provided Interest Rate Hedge entered into by
Arch or a Commodity Hedge entered into by the Loan Parties shall constitute a
“Swap Agreement” entitled to the benefit of this Agreement and the counterparty
to such agreement shall constitute a “Swap Party,” provided, however, that any
Commodity Hedge that is not a Bank-Provided Commodity Hedge shall constitute a
“Swap Agreement” entitled to the benefit of this Agreement and the counterparty
to such agreement shall constitute a “Swap Party” if and only if the Collateral
Agent has received a Swap Party Supplement, in form and substance satisfactory
to the Collateral Agent, executed by the counterparty in substantially the form
of Annex A hereto, duly completed, and consented to by the Administrative Agent
and Arch, pursuant to which such counterparty shall agree to become party hereto
and bound hereby as a “Swap Party,” and pursuant to which a particular Commodity
Hedge is designated as a “Swap Agreement,” provided further such Commodity Hedge
(a copy of which shall be attached to the Swap Party Supplement) is documented
in a standard International Swap Dealer Association Agreement or such other
standard trading documentation and provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner. If an Event of Default has occurred and is continuing, the
Administrative Agent may grant or

 



--------------------------------------------------------------------------------



 



withhold such consent in its discretion, subject to any obligation it may have
under the other Secured Party Documents to which it is party, to grant or
withhold such designation.”
     4. Conditions of Effectiveness of Amendments and Consent.
     The effectiveness of this Amendment is expressly conditioned upon
satisfaction of each of the following conditions precedent:
     (a) Execution and Delivery of Amendment. The Borrower, the other Loan
Parties, the Required Banks, and the Administrative Agent shall have received
approval to execute and shall have executed this Amendment, and all other
documentation necessary for effectiveness of this Amendment shall have been
executed and delivered all to the satisfaction of the Borrower, the Required
Banks and the Administrative Agent.
     (b) Extension of Revolving Credit Commitments. Solely with respect to the
amendments to the Credit Agreement relating to Extending Revolving Credit
Commitments, the Banks (including new financial institutions, if any, agreeing
to join into the Credit Agreement in connection with the Fourth Amendment) shall
have agreed to provide no less than $400,000,000 in the aggregate of Extending
Revolving Credit Commitments; provided however that if less than $400,000,000 of
Extending Revolving Credit Commitments have been offered to the Borrower, on the
date hereof, the Borrower shall have the option to waive this condition
precedent and all other amendments contained in this Fourth Amendment (excluding
those amendments related to the Extending Revolving Credit Commitments) shall
become effective. For the avoidance of doubt, the amendment to Section 7.2.10
[Maximum Leverage Ratio] of the Credit Agreement contained herein shall become
effective upon Required Lender approval if less than $400,000,000 of Extending
Revolving Credit Commitments are offered to the Borrower and the Borrower elects
to close the Fourth Amendment without accepting the Extending Revolving Credit
Commitments.
     (c) Officer’s Certificate.
     The representations and warranties of the Borrower contained in Section 5
of the Credit Agreement including as amended by the modifications and additional
representations and warranties of this Amendment, and of each Loan Party in each
of the other Loan Documents shall be true and accurate on and as of the date
hereof with the same effect as though such representations and warranties had
been made on and as of such date (except representations and warranties which
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein), and each of the Loan Parties shall have performed and complied with
all covenants and conditions hereof and thereof, no Event of Default or
Potential Default shall have occurred and be continuing or shall exist; and
there shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate of the Borrower dated the date hereof and signed by the Chief
Executive Officer, President, Treasurer or Chief Financial Officer of the
Borrower to each such effect.

 



--------------------------------------------------------------------------------



 



     (d) Secretary’s Certificate.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a certificate dated the date hereof and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to:
          (1) all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;
          (2) the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Bank may conclusively rely;
and
          (3) copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and, in the case
of the certificate of incorporation of the Borrower, certified by the
appropriate state official where such document is filed in a state office,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Borrower in the state of its
formation and the state of its principal place of business.
     (e) Opinions of Counsel.
     There shall be delivered to the Administrative Agent for the benefit of
each Bank a written opinion of K&L Gates LLP (who may rely on the opinions of
such other counsel as may be acceptable to the Administrative Agent) and a
written opinion of Gregory A. Billhartz, counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to the
Administrative Agent), each dated the date hereof and in form and substance
satisfactory to the Administrative Agent and its counsel as to such matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request.
     (f) No Actions or Proceedings.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Amendment, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Amendment or any of the other Loan Documents.
     (g) Payment of Fees.
     The Borrower shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks (i) all fees set forth in that certain
fee letter dated August 3, 2009, between the Administrative Agent and the
Borrower, (ii) all fees set forth in that Summary of

 



--------------------------------------------------------------------------------



 



Amended Terms and Conditions dated August 2, 2009, between the Administrative
Agent and the Borrower, and (iii) all other fees, costs and expenses payable to
the Administrative Agent or any Bank or for which the Administrative Agent or
any Bank is entitled to be reimbursed, including but not limited to the fees and
expenses of the Administrative Agent’s legal counsel.
     (h) Consents.
     All material consents required to effectuate the transactions contemplated
by this Amendment and the other Loan Documents and shall have been obtained.
     (i) Financial Projections.
     There shall have been delivered to the Administrative Agent for the benefit
of each Banks copies of the financial projections of the Borrower and its
Subsidiaries, including a balance sheet, income statement, statement of cash
flows and assumptions used to prepare such projections, for the period
commencing January 1, 2009 through and including March 31, 2013, which shall all
be satisfactory to the Administrative Agent.
     (j) Confirmation of Guaranty.
     Each of the Guarantors confirms that they have read and understand the
Amendment. In order to induce the Banks, the Administrative Agent and the other
Agents to enter into the Amendment, each of the Guarantors: (i) consents to the
Amendment and the transactions contemplated thereby; (ii) ratifies and confirms
each of the Loan Documents to which it is a party; (iii) ratifies, agrees and
confirms that it has been a Guarantor and a Loan Party at all times since it
became a Guarantor and a Loan Party and from and after the date hereof, each
Guarantor shall continue to be a Guarantor and a Loan Party in accordance with
the terms of the Loan Documents, as the same may be amended in connection with
the Amendment and the transactions contemplated thereby; and (iv) hereby
ratifies and confirms its obligations under each of the Loan Documents
(including all exhibits and schedules thereto), as the same may be amended in
connection with the Amendment and the transactions contemplated thereby, by
signing below as indicated and hereby acknowledges and agrees that nothing
contained in any of such Loan Documents is intended to create, nor shall it
constitute an interruption, suspension of continuity, satisfaction, discharge of
prior duties, novation or termination of the indebtedness, loans, liabilities,
expenses, guaranty or obligations of any of the Loan Parties under the Credit
Agreement, the Collateral Agency and Sharing Agreement or any other such Loan
Document
     (k) Legal Details.
     All legal details and proceedings in connection with the transactions
contemplated by this Amendment and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and its counsel, as the Administrative
Agent or its counsel may reasonably request.

 



--------------------------------------------------------------------------------



 



     5. Force and Effect.
     Except as otherwise expressly modified by this Amendment, the Credit
Agreement, the Collateral Agency and Sharing Agreement and the other Loan
Documents are hereby ratified and confirmed and shall remain in full force and
effect after the date hereof.
     6. Governing Law.
     This Amendment shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.
     7. Effective Date; Certification of the Borrower.
     This Amendment shall be dated as of and shall be binding, effective and
enforceable upon the date of (i) satisfaction of all conditions set forth in
Section 4 hereof and (ii) receipt by the Administrative Agent of duly executed
original counterparts of this Amendment from the Borrower and all Banks, and
from and after such date this Amendment shall be binding upon the Borrower, each
Bank and the Agents, and their respective successors and assigns permitted by
the Credit Agreement. The Borrower by executing this Amendment, hereby certifies
that this Amendment has been duly executed and that as of the date hereof no
Event of Default or Potential Default exists under the Credit Agreement or the
other Loan Documents.
     8. No Novation.
          This Amendment amends the Credit Agreement and the Collateral Agency
and Sharing Agreement, but is not intended to constitute, and does not
constitute, a novation of the Obligations of the Loan Parties under the Credit
Agreement, Collateral Agency and Sharing Agreement or any other Loan Document.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment to Credit Agreement as of the day and
year first above written.

                  ARCH COAL, INC.    
 
           
 
  By:
Name:   /s/ James E. Florczak
 
James E. Florczak    
 
  Title:   Treasurer    
 
                ALLEGHENY LAND COMPANY    
 
           
 
  By:
Name:   /s/ James E. Florczak
 
James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
                ARCH COAL SALES COMPANY, INC.    
 
           
 
  By:
Name:   /s/ James E. Florczak
 
James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
                ARCH COAL TERMINAL, INC.    
 
           
 
  By:
Name:   /s/ James E. Florczak
 
James E. Florczak    
 
  Title:   Vice President and Treasurer    
 
                ARCH ENERGY RESOURCES, LLC    
 
           
 
  By:
Name:   /s/ James E. Florczak
 
James E. Florczak    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  ARCH RECLAMATION SERVICES, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                ARK LAND COMPANY    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                ARK LAND KH, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                ARK LAND WR, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                ASHLAND TERMINAL, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  CATENARY COAL HOLDINGS, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                COAL-MAC, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                CUMBERLAND RIVER COAL COMPANY    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                LONE MOUNTAIN PROCESSING, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                MINGO LOGAN COAL COMPANY    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  MOUNTAIN GEM LAND, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                MOUNTAIN MINING, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                MOUNTAINEER LAND COMPANY    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                PRAIRIE HOLDINGS, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    
 
                WESTERN ENERGY RESOURCES, INC.    
 
           
 
  By:   /s/ James E. Florczak    
 
                Name: James E. Florczak         Title: Vice President and
Treasurer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  BANK LEUMI USA    
 
           
 
  By:   /s/ Joung Hee Hong    
 
                Name: Joung Hee Hong         Title: First Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  BANK OF AMERICA, N.A.
(as successor by merger to Fleet National Bank and LaSalle Bank National
Association), individually and as Documentation Agent    
 
           
 
  By:   /s/ Adam H. Fey    
 
                Name: Adam H. Fey         Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  BANK OF MONTREAL    
 
           
 
  By:   /s/ Ian M. Plester    
 
                Name: Ian M. Plester         Title: Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Blake Wright    
 
                Name: Blake Wright         Title: Managing Director    
 
           
 
  By:   /s/ Joseph A. Philbin    
 
                Name: Joseph A. Philbin         Title: Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  CITICORP USA, INC., individually and as Syndication Agent    
 
           
 
  By:   /s/ Raymond C. Dunning    
 
                Name: Raymond C. Dunning         Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  COMMERCE BANK, N.A.    
 
           
 
  By:   /s/ Douglas P. Best    
 
                Name: Douglas P. Best         Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  JPMORGAN CHASE BANK, N.A.,
individually and as Syndication Agent    
 
           
 
  By:   /s/ Stacey Haimes    
 
                Name: Stacey Haimes         Title: Executive Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Leon Mo    
 
                Name: Leon Mo         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  MORGAN STANLEY BANK    
 
           
 
  By:   /s/ Whitner Marshall    
 
                Name: Whitner Marshall         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  NATIXIS    
 
           
 
  By:   /s/ Carlos L. Quinteros    
 
                Name: Carlos L. Quinteros         Title: Director    
 
           
 
  By:   /s/ Timothy L. Polvado    
 
                Name: Timothy L. Polvado         Title: Senior Managing Director
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  NATIONAL CITY BANK    
 
           
 
  By:   /s/ Stephen Sainz    
 
                Name: Stephen Sainz         Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  PNC BANK, NATIONAL ASSOCIATION, individually, as
Administrative Agent and as Collateral Agent    
 
           
 
  By:   /s/ Richard L. Munsick    
 
                Name: Richard L. Munsick         Title: Senior Vice President  
 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  REGIONS BANK    
 
           
 
  By:   /s/ Kiley R. Hill    
 
                Name: Kiley R. Hill         Title: Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  SOVEREIGN BANK    
 
           
 
  By:   /s/ Robert D. Lanigan
 
   
 
  Name:   Robert D. Lanigan    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  SOUTHWEST BANK, AN M&I BANK    
 
           
 
  By:
Name:   /s/ Roy C. Postel
 
Roy C. Postel    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  THE BANK OF NEW YORK MELLON    
 
           
 
  By:
Name:   /s/ Richard K. Fronapfel, Jr.
 
Richard K. Fronapfel, Jr.    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:
Name:   /s/ Patricia Dundee
 
Patricia Dundee    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  UBS LOAN FINANCE LLC    
 
           
 
  By:
Name:   /s/ Irja R. Otsa
 
Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:   /s/ Mary E. Evans
 
Mary E. Evans    
 
  Title:   Associate Director    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  UMB BANK, N.A.    
 
           
 
  By:
Name:   /s/ Cecil G. Wood
 
Cecil G. Wood    
 
  Title:   Executive Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  UNION BANK, N.A. (formerly known as
Union Bank of California, N.A.)
 
           
 
  By:
Name:   /s/ Hideyuki Okamoto
 
Hideyuki Okamoto    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  US BANK NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ John M. Eyerman
 
John M. Eyerman    
 
  Title:   Portfolio Manager    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT AND
AMENDMENT TO COLLATERAL AGENCY AND SHARING AGREEMENT]

                  WACHOVIA BANK, NATIONAL ASSOCIATION,
individually and as Syndication Agent
 
           
 
  By:
Name:   /s/ Jonathan R. Richardson
 
Jonathan R. Richardson    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1 (B)
COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES
ARCH COAL, INC. CREDIT FACILITY
Part 1 — Commitments of Banks and Addresses for Notices to Banks

                                              Non-Extending                    
    Revolving Credit   Extending Revolving           Revolving Credit Bank  
Commitments   Credit Commitments   Total Commitments   Ratable Share
Name:
  BANK LEUMI USA   $ 0     $ 25,000,000.00     $ 25,000,000.00       2.906976744
%
Address:
  562 Fifth Avenue, 9th Floor                                
 
  New York, NY 10036                                
Attention:
  Joung Hee Hong, Vice President                                
Telephone:
  (212) 407-4469                                
Telecopy:
  (212) 407-4317                                
 
                                   
Name:
  BANK OF AMERICA, N.A.   $ 0     $ 80,750,000.00     $ 80,750,000.00      
9.389534884 %
Address:
  IL-231-10-35                                
 
  231 S La Salle Street                                
 
  Chicago, Illinois 60604                                
Attention:
  Adam Fey                                
Telephone:
  (312) 828-1462                                
Telecopy:
  (312) 974-4970                                
 
                                   
Name:
  BANK OF MONTREAL   $ 0     $ 30,000,000.00     $ 30,000,000.00      
3.488372093 %
Address:
  Attention: Ian Plester                                
Telephone:
  (212) 605-1417                                
Telecopy:
  (646) 366-1724                                
 
                                   
Name:
  CALYON NEW YORK BRANCH   $ 0     $ 50,000,000.00     $ 50,000,000.00      
5.813953488 %
Address:
  Calyon Chicago Branch                                
 
  227 W. Monroe Street                                
 
  Suite 3800                                
 
  Chicago, IL 60606-5018                                
Attention:
  Joe Philbin                                
Telephone:
  (312) 220-7414                                
Telecopy:
  (312-641) 0527                                
 
                                   
Name:
  CITICORP USA, INC.   $ 0     $ 62,000,000.00     $ 62,000,000.00      
7.209302326 %
Address:
  388 Greenwich Street                                
 
  21st Floor                                
 
  New York, NY 10013                                
Attention:
  Raymond Dunning                                
Telephone:
  (212) 816-8259                                
Telecopy:
  (646) 291-1760                                
 
                                   
Name:
  COMMERCE BANK N.A.   $ 0     $ 10,000,000.00     $ 10,000,000.00      
1.162790698 %
Address:
  8000 Forsyth Blvd.                                
 
  St. Louis, MO 63105                                
Attention:
  Doug Best                                
Telephone:
  (314) 746-3228                                
Telecopy:
  (314) 746-3783                                





--------------------------------------------------------------------------------



 



                                              Non-Extending                    
    Revolving Credit   Extending Revolving           Revolving Credit Bank  
Commitments   Credit Commitments   Total Commitments   Ratable Share
Name:
  JPMORGAN CHASE BANK, N.A. $ 0     $ 52,000,000.00     $ 52,000,000.00      
6.046511628 %
Address:
  270 Park Avenue                                
 
  4th Floor                                
 
  New York, NY 10017                                
Attention:
  Stacey Haimes                                
Telephone:
  (212) 270-3217                                
Telecopy:
  (212) 270-5100                                
 
                                   
Name:
  MIZUHO CORPORATE BANK, LTD.   $ 40,000,000.00     $ 0     $ 40,000,000.00    
  4.651162791 %
Address:
  1251 Avenue of the Americas                                
 
  New York, NY 10020                                
Attention:
  Leon Mo, Vice President                                
Telephone:
  (212) 282-4984                                
Telecopy:
  (212) 282-4488                                
 
                                   
Name:
  MORGAN STANLEY BANK   $ 0     $ 50,000,000.00     $ 50,000,000.00      
5.813953488 %
Address:
  One Utah Center                                
 
  201 South Main Street                                
 
  5th Floor                                
 
  Sat Lake City, UT 84111                                
Attention:
  Documentation Group                                
Telephone:
  (810) 236-3655                                
Telecopy:
 
 
                               
 
                                   
Name:
  PNC BANK, NATIONAL ASSOCIATION   $ 0     $ 52,000,000.00     $ 52,000,000.00  
    6.046511628 %
Address:
  One PNC Plaza                                
 
  249 Fifth Avenue                                
 
  Third Floor                                
 
  Pittsburgh, PA 15222                                
Attention:
  Richard Munsick, Senior Vice President                                
Telephone:
  (412) 762-4299                                
Telecopy:
  (412) 705-3232                                
 
                                   
Name:
  NATIONAL CITY BANK, now a Part of PNC Bank, National Association   $ 0     $
35,000,000.00     $ 35,000,000.00       4.069767442 %
Address:
  120 South Central Avenue                                
 
  Locator 56 - SL-WB08                                
 
  Clayton, MO 63105                                
Attention:
  Steve Sainz                                
Telephone:
  (314) 898-1210                                
Telecopy:
  (314) 898-1401                                





--------------------------------------------------------------------------------



 



                                              Non-Extending                    
    Revolving Credit   Extending Revolving           Revolving Credit Bank  
Commitments   Credit Commitments   Total Commitments   Ratable Share
Name:
  NATIXIS   $ 0     $ 20,000,000.00     $ 20,000,000.00       2.325581395 %
Address:
  333 Clay Street                                
 
  Suite 4340                                
 
  Houston, TX 77002                                
Attention:
  Carlos L. Quinteros                                
Telephone:
 
 
                               
Telecopy:
 
 
                               
 
                                   
Name:
  REGIONS BANK   $ 0     $ 35,000,000.00     $ 35,000,000.00       4.069767442 %
Address:
  8182 Maryland Avenue                                
 
  Suite 1100                                
 
  St. Louis, MO 63105                                
Attention:
  Kiley Hill                                
Telephone:
  (314) 615-2366                                
Telecopy:
  (314) 615-2355                                
 
                                   
Name:
  SOVEREIGN BANK   $ 0     $ 35,000,000.00     $ 35,000,000.00       4.069767442
%
Address:
  75 State Street, 4th Floor                                
 
  Boston, MA 02109                                
Attention:
  Robert Lanigan                                
Telephone:
 
 
                               
Telecopy:
 
 
                               
 
                                   
Name:
  SOUTHWEST BANK, an M&I Bank   $ 0     $ 20,000,000.00     $ 20,000,000.00    
  2.325581395 %
Address:
  13205 Manchester Road                                
 
  2nd Floor                                
 
  St. Louis, MO 63131                                
Attention:
  Joyce Nicholson                                
Telephone:
  (314) 543-3360                                
Telecopy:
  (314) 543-3377                                
 
                                   
Name:
  THE BANK OF NEW YORK MELLON   $ 35,000,000.00     $ 0     $ 35,000,000.00    
  4.069767442 %
Address:
  1 Wall Street, 19th floor                                
 
  New York, NY 10286                                
Attention:
  Richard Fronapfel                                
Telephone:
  (212) 635-7615                                
Telecopy:
  (212) 635-8595                                
 
                                   
Name:
  THE ROYAL BANK OF SCOTLAND PLC   $ 0     $ 55,000,000.00     $ 55,000,000.00  
    6.395348837 %
Address:
  600 Travis Street                                
 
  Suite 6500                                
 
  Houston, TX 77002                                
Attention:
  Lionel Baptista                                
Telephone:
  (713) 221 2408                                
Telecopy:
 
 
                               





--------------------------------------------------------------------------------



 



                                              Non-Extending                    
    Revolving Credit   Extending Revolving           Revolving Credit Bank  
Commitments   Credit Commitments   Total Commitments   Ratable Share
Name:
  UBS LOAN FINANCE LLC   $ 22,500,000.00     $ 0     $ 22,500,000.00      
2.616279070 %
Address:
  UBS Investment Bank                                
 
  677 Washington Blvd. 6-South                                
 
  Stamford, CT 06901                                
Attention:
  Eytan Schwartz                                
Telephone:
  (203) 719-5974                                
Telecopy:
  (203) 719-3888                                
 
                                   
Name:
  UMB BANK, N.A.   $ 0     $ 15,000,000.00     $ 15,000,000.00       1.744186047
%
Address:
  2 South Broadway                                
 
  St. Louis, MO 63102                                
Attention:
  Cecil G. Wood                                
Telephone:
  (314) 612-8131                                
Telecopy:
 
 
                                 
Name:
  UNION BANK, N.A.   $ 0     $ 40,000,000.00     $ 40,000,000.00      
4.651162791 %
Address:
  445 South Figueroa Street, 15th Floor                                
 
  Los Angeles, CA 90017                                
Attention:
  Hideyuki Okamoto                                
Telephone:
  (213) 236-5724                                
Telecopy:
  (213) 236-4096                                
 
                                   
Name:
  US BANK NATIONAL ASSOCIATION   $ 0     $ 45,000,000.00     $ 45,000,000.00    
  5.232558140 %
Address:
  One US Bank Plaza                                
 
  TRAM SL-MO-T12M                                
 
  Seventh and Washington                                
 
  Saint Louis, MO 63101                                
Attention:
  John Eyerman                                
Telephone:
 
 
                               
Telecopy:
  (314) 418-3859                                
 
                                   
Name:
  WACHOVIA BANK, NATIONAL ASSOCIATION   $ 0     $ 50,750,000.00     $
50,750,000.00       5.90116279 %
Address:
  201 South Jefferson Street                                
 
  2nd Floor                                
 
  Roanoke, VA 24011                                
Attention:
  Jonathan R. Richardson                                
Telephone:
  (540) 563-7691                                
Telecopy:
  (540) 819-7877                                
 
                                   
TOTAL
      $ 97,500,000.00     $ 762,500,000.00     $ 860,000,000.00       100 %
 
                                   





--------------------------------------------------------------------------------



 



Part 2 — Addresses for Notices to Administrative Agent and to Borrower:

      ADMINISTRATIVE AGENT:
 
   
Name:
  PNC Bank, National Association
Address:
  One PNC Plaza, Third Floor
 
  249 Fifth Avenue
 
  Pittsburgh, PA 15222
Attention:
  Richard Munsick, Senior Vice President
Telephone:
  (412) 762-4299
Telecopy:
  (412) 705-3232
 
   
Name:
  PNC Bank, National Association
Address:
  Agency Services
 
  PNC Firstside Center, 4th Floor
 
  P7-PFSC-04-I
 
  500 First Avenue
 
  Pittsburgh, PA 15219
Attention:
  Lisa Pierce, Manager
Telephone:
  (412) 762-6442
Telecopy:
  (412) 762-8672
 
    BORROWER:
 
   
Name:
  Arch Coal, Inc.
Address:
  One City Place Drive, Suite 300
 
  St. Louis, MO 63141
Attention:
  James E. Florczak
Telephone:
  (314) 994-2785
Telecopy:
  (314) 994-2739

